Citation Nr: 1010090	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-03 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased initial evaluation for 
arthritis, left knee, currently 10 percent disabling.  

2.	Entitlement to service connection for Type II diabetes 
mellitus, including as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1969 to March 
1971. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.	The left knee disability is manifested by noncompensable 
limitation of motion, pain, locking, instability, and 
effusion; without ankylosis, removal of or dislocated 
semilunar cartilage, impairment of the tibia and fibula or 
genu recurvatum.  

2.	The Veteran did not serve in Vietnam.  

3.	Diabetes was not incurred in service, did not manifest 
until many years after service, and is not related to 
service, including herbicide exposure.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating greater than 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2009).

2.	Diabetes mellitus was not incurred in or aggravated by 
service; nor may it be presumed to be due to herbicide 
exposure therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
This letter also included the notice provisions set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, Social Security Administration records 
and VA medical records.  The Veteran was provided an 
opportunity to set forth his contentions at a hearing at the 
RO.  The appellant was afforded VA medical examinations in 
September 2006 and April 2007 for his left knee disability.  

The Veteran was not afforded a VA examination regarding his 
claim for service connection for diabetes mellitus.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service medical records do not indicate 
that diabetes mellitus was incurred in service or was related 
to service.  The evidence of record also does not show 
herbicide exposure in service.  The Veteran testified that 
diabetes began in 1996, many years after service.  Although 
the Veteran asserts that diabetes is related to service, the 
objective evidence of record does not support his assertions.  
In view of the objective evidence of record which was 
negative for any complaints or findings of diabetes in 
service, shortly after service, or of herbicide exposure in 
service, no reasonable possibility exists that a VA medical 
examination and opinion would aid the Veteran in 
substantiating the service connection claim in this matter.  
See 38 U.S.C. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i).  
Therefore, a VA examination is not warranted.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (in determining whether lay evidence is 
satisfactory the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such 
an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that 
reflected an injury or disease in service that may be 
associated with his symptoms).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

Increased Evaluation

The Veteran's left knee is currently rated as 10 percent 
disabled for traumatic arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2009).  The Board also notes that the 
Veteran was awarded a separate rating for instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 in a May 2007 rating 
decision.  As such, Diagnostic Code 5257 will not be further 
addressed in this decision.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).  When making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An appeal 
from the initial assignment of a disability rating, such as 
this case, requires consideration of the entire time period 
involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2009).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45 (2009).  Evaluating the 
disability under several diagnostic codes, the Board 
considers the level of impairment of the ability to engage in 
ordinary activities, including employment, and assesses the 
effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2009); See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45, however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2009).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The Veteran's left knee is currently rated under Diagnostic 
Code 5010 for traumatic arthritis.  Under that code, 
traumatic arthritis is to be evaluated as degenerative 
arthritis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable disabling under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where x-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  The 
ratings based on x-ray findings, above, will not be combined 
with ratings based on limitation of motion. See Id., Note 
(1).  For purpose of rating a disability from arthritis, the 
knee is considered a major joint. 38 C.F.R. § 4.45(f) (2009).  

In this case, the RO assigned a 10 percent evaluation for a 
major joint affected by limitation of motion.  As an 
increased evaluation is not available under Diagnostic Code 
5010, the Board will consider other possibly applicable 
diagnostic codes.  

In the September 2006 VA Compensation and Pension 
Examination, the Veteran reported pain, stiffness and 
weakness.  There was locking once or twice a year, giving way 
and one episode of effusion.  The Veteran reported flare-ups 
every three or four months for 3 to 7 days.  During the 
flare-ups, the Veteran had difficulty walking.  There was no 
ankylosis.  Active flexion in the left knee was to 120 
degrees, with pain at 110 degrees; passive flexion to 125 
degrees, with pain at 110 degrees; and flexion against strong 
resistence to 110 degrees, with pain at 110 degrees.  
Extension was to 0 degrees.  

In the April 2007 VA Compensation and Pension Examination, 
the Veteran reported constant pain and a knot on the side of 
his knee that would pop out followed by soreness and 
stiffness.  The Veteran was able to stand for one hour and 
able to walk one-quarter mile.  There was giving way, pain, 
instability, stiffness, and weakness.  The Veteran reported 
that there was locking episodes several times a year, but 
less than monthly.  There was also repeated effusion.  The 
Veteran reported severe flareups every three to four months.  
Active extension was 90 to -5 degrees, with pain at -5 
degrees; passive extension was 90 to 0 degrees, with pain at 
-5 degrees.  Active flexion was 0 to 100 degrees, with pain 
at 90 degrees; passive flexion was 0 to 130 degrees, with 
pain at 95 degrees.  There was no additional loss of motion 
after repetition.  The examiner found that there was bony 
joint enlargement, crepitus, deformity, edema, tenderness, 
painful movement and instability.  X-rays revealed marked 
abnormality of the posterior horn of the medial meniscus 
consistent with maceration or prior surgery.  There were 
subchondral cystic changes of the medial femoral condyle, 
joint effusion and mild chondromalacia of the patella.  There 
was no additional loss of flexion after repetition.  

Diagnostic Codes 5260 and 5261 focus on limitation of motion 
of the knee.  Normal range of motion of the knee is to zero 
degrees extension and to 140 degrees flexion.  See 38 C.F.R. 
§ 4.71a, Plate II.  Under Diagnostic Code 5260, a 20 percent 
rating will be assigned for limitation of flexion of the leg 
to 30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 
5261, a 20 percent rating will be assigned for limitation of 
extension of the leg to 15 degrees; a 30 percent rating will 
be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261, 
See also VAOPGCPREC 9-04 (which finds that separate ratings 
under Diagnostic Code 5260 for limitation of flexion of the 
leg and Diagnostic Code 5261 for limitation of extension of 
the leg may be assigned for disability of the same joint).  
In this case, the limitation of flexion and extension was not 
so limited to meet the requirements for a 20 percent 
evaluation.  As such, an increased evaluation is not 
warranted under Diagnostic Code 5260 or 5261.  

Additionally, as shown in the VA examination, the Veteran had 
motion in his left knee and there was no evidence of 
ankylosis of the left knee; therefore, Diagnostic Code 5256 
does not apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 
(2009).

The Board acknowledges that the April 2007 VA examination 
revealed locking and effusion of the left knee.  An MRI of 
the knee in May 2007 also confirmed joint effusion.  The 
objective medical evidence, including x-ray and MRI evidence, 
however does not show dislocated semilunar cartilage as is 
required under Diagnostic Code 5258.  Although the symptoms 
the Veteran is experiencing, locking and effusion, are 
consistent with a 20 percent evaluation, there must be 
evidence of dislocated semilunar cartilage to warrant an 
increased rating under this code.  As dislocated semilunar 
cartilage is not shown in the medical evidence of record, an 
increased rating is not available under Diagnostic Code 5258.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2009).  

The evidence of record shows that the Veteran has not had 
surgery on his knee.  As the evidence also does not show 
removal of semilunar cartilage that is symptomatic, 
Diagnostic Code 5259 does not apply.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2009).  Lastly, there was no evidence 
of impairment of the tibia and fibula or genu recurvatum to 
warrant an increased evaluation under Diagnostic Codes 5262 
or 5263, respectively.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5262 and 5263 (2009).  

Therefore, the Board finds that a 10 percent evaluation for 
the left knee disability is appropriate based on the 
objective medical evidence of record.  As the evidence of 
record shows that the symptoms of the left knee disability 
were constant during the pendency of this appeal, a staged 
rating is not applicable.  The Board considered the most 
severe manifestations of the left knee disability, and a 
staged rating would not provide any benefit to the Veteran.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's complaints of 
pain.  The medical evidence and the Veteran's statements 
found that there were complaints of pain.  However, the 
objective medical evidence does not show that pain on use 
resulted in additional functional limitation to the extent 
that under the limitation of motion codes the Veteran's 
disability would be more than 10 percent disabling.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.  Thus, the Board finds 
that the objective medical evidence of record does not 
support the assignment of a higher disability rating.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 10 percent 
schedular evaluation.  In the VA examination, there was 
limitation on physical employment including problems with 
lifting, carrying, and decreased strength.  The examiner also 
found that there was no impact on sedentary employment.  The 
evidence does not reflect that the disability at issue caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral to the RO for 
consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted. 

Service Connection 

The Veteran claims that diabetes mellitus should be service 
connected.  He asserts that he was not directly exposed to 
Agent Orange, but indirectly exposed to herbicides by working 
as a medic in service and treating patients who came back 
from Vietnam.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as diabetes mellitus manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
Vietnam, during the Vietnam era, will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1).  The 
diseases associated with herbicide exposure include type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes).  38 C.F.R. § 3.309(e).  Diabetes mellitus 
shall have become manifest to a degree of 10 percent or more 
at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

A veteran who, during active service, served in Vietnam 
during the Vietnam era and has a disease associated with 
herbicide exposure for purposes of the presumption, shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The presumption may 
be rebutted by affirmative, though not necessarily 
conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 
38 C.F.R. § 3.307(d).  

Furthermore, even if a veteran does not have a disease 
associated with herbicide exposure, he is presumed to have 
been exposed to herbicides if he served in Vietnam between 
January 9, 1962, and May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  See 38 U.S.C.A. § 1116(f) (2009).  
The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).  

In this case, the service records show that the Veteran did 
not have service in Vietnam.  The DD Form 214 shows that the 
Veteran did not have foreign or overseas service.  In light 
of such evidence, the Board finds that the Veteran did not 
serve in the Republic of Vietnam during the Vietnam era and 
is therefore the presumption of exposure to herbicide agents 
is not applicable.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board has considered the Veteran's 
contention that he was exposed to Agent Orange indirectly 
through contact with Veteran's returning from Vietnam.  Other 
than the Veteran's unsubstantiated opinion, there is no 
medical evidence that supports such a theory of exposure.  

Additionally, the Board notes that there is no medical 
evidence depicting symptoms of or a diagnosis of diabetes 
mellitus within one year after separation from service.  
Accordingly, service connection for diabetes mellitus is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309 (2009).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The service treatment records do not show treatment for or a 
diagnosis of diabetes mellitus.  The pre-induction 
examination in May 1968 and the induction examination in June 
1969 did not show diabetes mellitus.  During service, the 
Veteran did not have complaints of  symptoms indicative of 
diabetes mellitus.  Additionally, the separation examination 
in February 1971 did not show symptoms of diabetes or a 
diagnosis of diabetes.  

Based on the foregoing, the Board finds that there was no 
diagnosis of diabetes mellitus in the service medical 
records.  There was also no continuity of symptoms after 
service in the medical records.  The Veteran testified in a 
hearing at the RO that he was first diagnosed with diabetes 
in 1996, approximately 30 years after service.  The medical 
evidence also does not show treatment for symptoms of 
diabetes mellitus prior to 1996.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

In addition to the lack of evidence showing that diabetes 
mellitus manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's current diabetes mellitus to his military service.  
The evidence of record does not suggest that diabetes was 
related to an event, disease, or injury in service.  
Additionally, there is no competent medical evidence of 
record which links the current diagnosis of diabetes 
mellitus, type II, to a disease or injury in service, to 
include exposure to herbicides.  

The only evidence linking the Veteran's diabetes mellitus, 
type II, to his service is his own lay contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  The Board 
acknowledges that he is competent to testify what he 
experienced, i.e. he is competent to testify that he has 
experienced symptoms of diabetes mellitus, type II. See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
Veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  

While the Veteran can testify to experiencing symptoms of 
diabetes mellitus, the Veteran, as a lay person, is not 
competent to testify that his current diabetes mellitus was 
caused by his active service, to include exposure to 
herbicides.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran has the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Therefore, the Veteran's statements 
regarding etiology do not constitute competent medical 
evidence on which the Board can make a service connection 
determination.  

As such, a nexus to service is not supported by the evidence 
of record.  Therefore, the Board finds that diabetes mellitus 
did not manifest during service and has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, to include herbicide exposure.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for diabetes mellitus.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit of 
the doubt provision does not apply and service connection for 
diabetes mellitus is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation for arthritis, 
left knee, currently 10 percent disabling, is denied.  

Service connection for diabetes mellitus, including as 
secondary to herbicide exposure is denied.  


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


